Case: 20-40329     Document: 00516133012         Page: 1     Date Filed: 12/15/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                  No. 20-40329                  December 15, 2021
                                Summary Calendar                   Lyle W. Cayce
                                                                        Clerk

   Jarvis Dugas,

                                                           Plaintiff—Appellant,

                                       versus

   The United States of America; The State of Texas; The
   Judicial System of Texas; The Southern District of
   Texas Court House; Ken Paxton; Magistrate Judge
   Janice B. Ellington; Erick Echavarry; Donna
   Plannstiel; David J. Bradley; United States District
   Judge Hilda G. Tagle; Pfannstiel Donnal,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 2:19-CV-302


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40329       Document: 00516133012         Page: 2     Date Filed: 12/15/2021




                                    No. 20-40329

            Jarvis Dugas, Texas prisoner # 1386881, filed this 42 U.S.C. § 1983
   action in connection with his two prior civil cases. The district court
   dismissed his claims as frivolous and for failure to state a claim. Dugas timely
   appealed.
            In his brief, Dugas does not challenge the district court’s conclusions
   that his claims were frivolous and failed to state a claim. He has therefore
   abandoned any challenge to the district court’s dismissal. See Fed. R. App.
   P. 28(a)(8); Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993); Brinkmann v.
   Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). Because
   he has not shown “exceptional circumstances” warranting the appointment
   of counsel, his motion for the appointment of counsel is DENIED. See
   Baranowski v. Hart, 486 F.3d 112, 126 (5th Cir. 2007); Cupit v. Jones, 835
   F.2d 82, 86 (5th Cir. 1987); Ulmer v. Chancellor, 691 F.2d 209, 212 (5th Cir.
   1982).
            The district court’s judgment is AFFIRMED. Pursuant to a prior
   decision that we issued while this appeal was pending, Dugas remains barred
   from proceeding in forma pauperis in any civil action or appeal filed in a court
   of the United States while he is incarcerated or detained in any facility unless
   he is under imminent danger of serious physical injury. See 28 U.S.C.
   § 1915(g); Dugas v. Scott, 853 F. App’x 998, 999 (5th Cir. 2021). He is
   WARNED that any pending or future frivolous or repetitive filings in this
   court or any court subject to this court’s jurisdiction may subject him to
   additional sanctions. IT IS FURTHER ORDERED that the pending
   motion for appointment of counsel is DENIED.




                                           2